UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6869


NATHANIEL L. GAITHER, a/k/a Nathaniel Gaither,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Richard Mark Gergel, District
Judge. (5:13-cv-00108-RMG)


Submitted:   October 31, 2014             Decided:   November 6, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel L. Gaither, Appellant Pro Se.    Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel    L.   Gaither       appeals   the    district   court’s

order accepting the recommendation of the magistrate judge and

granting summary judgment for the Government on his claims under

the Federal Tort Claims Act.            We have reviewed the record and

find   no   reversible   error.     Accordingly,        we    affirm    for   the

reasons stated by the district court.            Gaither v. United States,

No. 5:13-cv-00108-RMG (D.S.C. May 22, 2014).                 We deny Gaither’s

motion to supplement the record.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                        2